  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
      v.                           )        2:18cr413-MHT
                                   )             (WO)
ROCKTICA HUDSON                    )


                        PRETRIAL DIVERSION ORDER

      Upon consideration of defendant Rocktica Hudson’s

acceptance into the Pretrial Diversion Program and of

the   joint   motion     for   approval   of    pretrial    diversion

(doc. no. 34), and based on the representations made on

the record on March 19, 2019, it is ORDERED as follows:

      (1) Said motion is granted.

      (2) The    jury    selection     and     trial   of   defendant

Rocktica      Hudson     are      continued     generally.       The

indictment      will     remain     pending     against     defendant

Hudson.

      (3) The Speedy Trial Act is tolled pursuant to 18

U.S.C. § 3161(h)(2) based on the finding that the ends

of justice served by continuing this case outweigh the
best interest of the public and defendant Hudson in a

speedy trial, see 18 U.S.C. § 3161(h)(7)(A).

     (4) The clerk of the court is to close this case

against defendant Hudson as of today’s date, pursuant

to   the   Criminal     Statistical      Reporting     Guide     of   the

Administrative Office of Courts Statistical Division.

     (5) Upon      completion     or     termination     of     pretrial

diversion,        the   court     will     enter   further        orders

regarding the charges against defendant Hudson.

     It is further ORDERED that the joint motion for

approval     of    pretrial     diversion     (doc.      no.    34)    is

unsealed.         The   parties    agree    that   all    proceedings

connected    to     defendant     Hudson’s     pretrial        diversion

should not be sealed.

     DONE, this the 20th day of March, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                   2
